          Case 1:21-cr-00365-DLF Document 26 Filed 07/15/21 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA



v.
                                                             Case No.: 21-CR-365-DLF

DOUGLAS K. WANGLER &
BRUCE J. HARRISON

                       DEFENDANTS.

                                             /

                        NOTICE OF WITHDRAWAL OF COUNSEL

       Please take notice that the undersigned, Charles R. Haskell, hereby withdraws his

appearance as co-counsel for Defendants Douglas K. Wangler & Bruce J. Harrison in the case of

United States of America v. Douglas K. Wangler & Bruce J. Harrison, 21-CR-365-DLF. No

substitution of counsel is necessary, as Baku Patel (admitted pro hac vice) will continue to

represent both Mr. Wangler & Mr. Harrison in this matter.

Dated this 15th day of July, 2021.                           Respectfully submitted,

                                                             /s/ Charles R. Haskell
                                                             Charles R. Haskell
                                                             DC Bar No.: 888304007
                                                             641 Indiana Ave. NW
                                                             Washington, DC 20004
                                                             Charles@CharlesHaskell.com
          Case 1:21-cr-00365-DLF Document 26 Filed 07/15/21 Page 2 of 2




                                 CERTIFICATE OF SERVICE

         I hereby certify that on July 15th, 2021 I electronically filed the foregoing with the Clerk

of Court using CM/ECF. I also certify that the foregoing document is being served this day on all

counsel of record or pro se parties identified on the attached service list in the manner specified,

either via transmission of Notices of Electronic Filing generated by CM/ECF or in some other

authorized manner for those counsel or parties who are not authorized to receive electronically

Notice of Electronic filing.



Dated: July 15th, 2021                                /s/ Charles R. Haskell
                                                      Charles R. Haskell
